DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed on December 02, 2021.
Claims 2-29 have been canceled.
Claims 1 and 30-48 are pending.
Claims 1 and 30-48 have been examined.


Response to Arguments
With respect to Claim Rejections - 35 USC § 112(a)
Applicant Arguments/Remarks Made in an Amendment (page 7-8):
“The Office Action takes the position that "the specification does not provide support for any negative limitation...or exclusionary proviso," that would support the recitation, "wherein the payment token does not represent postage indicia." However, no analysis of what is disclosed or of the applicable law regarding negative limitations is provided in the office action. The response to arguments merely restates the conclusory statement that was present in the previous Office Action, and the current action again repeats the rejection without appropriate analysis or reference to the applicable law. 
A specification need not explicitly state the absence of a structure or element. Exparte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Int'f 1993) (claim to chemical process requiring decomposition of a sample; added phrase that the decomposition be conducted "in the absence of a catalyst" is supported even though the specification did not literally refer to absence of a catalyst: "Throughout the discussion [of the process] which would seem to cry out for a catalyst if one were used, no mention is made of a catalyst."). 
Additionally, "[n]egative claim limitations are adequately supported when the 
specification describes a reason to exclude the relevant limitation.”

The Examiner, however, respectfully disagrees. As stated on pages 9-10 of the office action (October 28, 2020).
Claim 1, for example, recites “obtain a token generation request from a first user, wherein the token generation request indicates generation of a payment token that is redeemable for a first amount, wherein the payment token does not represent postage indicia”. The phrase “wherein the payment token does not represent postage indicia” contain negative limitation. The specification does not provide support for any negative limitation (e.g., payment token does not represent postage indicia) or exclusionary proviso. The originally-filed specification discloses, see paragraphs 27, 37, 72 and 78 ([27], “John may optionally print the payment token PDF and bring it to the nearest post office, USPS Contract Station, or any other local office or branch operable to redeem secured payment tokens disclosed herein, or otherwise bring a mobile device having stored thereon the payment token. The postal clerk scans the barcode and initiates a redemption transaction with the centralized payment authority (which may in this example be a postal authority) to determine whether it is authentic and not previously redeemed. Upon authentication, John is given $500 in cash (or perhaps $490 and withholds a $10 service fee as a non-limiting example), or crediting John’s secured payment account or another third-party financial account. As another alternative, John could scan the payment token PDF himself using an applet linked to his account on his mobile device to initiate a redemption request, and thus transfer the money into his account via the centralized payment authority”, [37], “In some implementations, the secured payment account may be provided by and supported on a postal authority’s existing postage evidencing systems, whereby the secured payment account is either utilized to process payment transactions exclusively or can be utilized also to process PC Postage transactions (as a real postage account). As used herein, the term “postage account” may include a postage meter account, a prepaid Postal Service account, a PC Postage account, and/or any other account in which at least some of the secured payment transactions are supported by one or more postage evidencing protocols, including but not limited to protocols using information based indicia (IBI). IBI protocols can serve as the basis for secured payment protocols and generating the digitally signed payment tokens, as discussed in more detail herein.”). However, the originally-filed specification fails to disclose how the payment token does not represent postage indicia. For these reasons, the originally-filed specification fails to adequately describe claim 1 and its dependent claims. Accordingly, this ground of rejection is maintained.
The Examiner’s Note: that negative limitations tend to define the invention in terms of what it was not, rather than pointing out the invention. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”).
However, as noted in MPEP 2100, “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Ex parte Parks, 30 

Applicant Arguments/Remarks Made in an Amendment (page 9):
“With respect to "extract the digital signature from the payment token," the Office Action states that "the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the extracting the digital signature from the payment token is performed." Without conceding the propriety of the rejection, claim 32 has been amended to remove the cited language. Claim 44, which was not rejected, appears to include similar language, and has therefore been similarly amended.”
However, the related claims 32, 36 and 44 were rejected under 112(a). As stated on pages 11-12 (paragraphs 30 and 32) of the office action (October 28, 2020). Applicant amended claims 32 and 44 to overcome this rejection. However, claim 36 was not amended (possibly in an oversight). Accordingly, this ground of rejection is maintained for claim 36.

With respect to Claim Rejections - 35 USC § 112 (b)
Applicant Arguments/Remarks Made in an Amendment (pages 9-10):
“As argued previously, the specification describes "postage evidencing standard[s]," including at   18, 37, 63, 74, and 78. As used in the computing arts, a "standard" is a set of rules that is agreed upon by a standards setting organization to facilitate interoperability of systems that employ the standard (examples include various IEEE standards for wireless communication, and ASME standards for materials testing). In the same art, a "protocol" is a set of rules or framework for performing a given function in a uniform manner (examples include Internet Protocol, SMTP, etc.). Thus, protocol may be understood in accordance with its ordinary meaning as a generic term that encompasses the term "standard," which, in conjunction with the adjectival phrase "postage evidencing" is clearly understandable by the skilled artisan. In particular, postage evidencing standards are those standards relating to the manufacture, sale, and use of postage evidencing systems, which are regulated in accordance with 39 U.S.C. 501 ("Authorization to Manufacture and Distribute Postage Evidencing Systems.") Because postage evidencing systems, and postage evidencing standards, are well-understood terms of art, and because protocol and standard are easily understood as generic and specific ways of referring to the same thing, the skilled artisan would have no reason to find any of these terms unclear, and the Office has provided no evidence or reasoned argument to the contrary.”


The Examiner, however, respectfully disagrees. As stated on pages 11-12 of the office action (October 28, 2020).
Claim 1, for example, the limitation “generate, based on a postage evidencing protocol and the token generation request, a first the payment token that represents a first value redeemable for the first amount such that a digital signature of the payment token (i) is located at a position of the payment token in accordance with the postage evidencing protocol and (ii) has a length in accordance with the postage evidencing protocol” which renders the claims indefinite. It is unclear to a person of ordinary skill in the art, what the phrase “postage evidencing protocol” is referring to. Appropriate correction is required.
Additionally, firstly, the postage evidencing protocol, it is not a term of art, secondly, no lexicographic definition of the postage evidencing protocol in the originally-filed specification and thirdly, a person of ordinary skill in the art would not be able to determine the scope of the claim. Accordingly, this ground of rejection is maintained.

With respect to Claim Rejections - 35 USC § 103
Applicant Arguments/Remarks (page 12):
“Aharoni does not teach or suggest the limitations that it is asserted to at pages 14-17 of the Office Action. For example, Aharoni does not teach at least, "transmit the payment token to a first client computing platform associated with the first user," as recited. In Aharoni's system, the payment token is not transmitted to "a first client computing platform associated with the first user." Instead, "The payment token can be received and stored by payee system." The first user as recited is the payor, while the recited second user is the payee. The cited passage describes sending "a confirmation," not a payment token. To the extent that the Office takes the position that a confirmation and a payment token are the same thing, the Office has made no showing that the confirmation "is redeemable for a first amount," that it "represents a first value redeemable for the first amount," or that it includes "a digital signature of the payment token."
The Examiner, however, respectfully disagrees. As stated on pages 9-10 of the office action (October 28, 2020).
AHARONI clearly discloses: The payment token can, for example, include a number or a symbol representing of the amount of payment and a code or identifier used by the validating organization (bank or proxy) to confirm the validity of the payment token. The information can be encrypted or encoded, for example, in a 2D barcode or other symbolic representation. And this token (i.e. 2D barcode or other symbolic representation) is transmitted to a first client computing in the form of a 2D barcode or a confirmation code or number that can be presented to the payee for scan or capture. Therefore, AHARONI discloses the limitation below:
transmit the payment token to a first client computing platform associated with the first user (AHARONI [0029], “the server can send a confirmation that payment has been authorized. In accordance with one embodiment of the invention, the confirmation can be sent to the payor, for example, in the form of a 2D barcode or a confirmation code or number that can be presented to the payee for scan or capture…” [0024], “The payment token can, for example, include a number or a symbol representing of the amount of payment and a code or identifier used by the validating organization (bank or proxy) to confirm the validity of the payment token. The information can be encrypted or encoded, for example, in a 2D barcode or other symbolic representation. Other information can be included or associated with information in the payment token, such as the date of the token was issued, the expiration date (and/or time or length of time from issue) of the token, the anticipated payee and payee account number, the payor's bank and bank account number, a memo or note provided by the payor, and any other information useful for settling the transaction.”), (See paragraphs [0029] and Fig. 2 and Fig. 3 and related text);

Applicant Arguments/Remarks (pages 12-13):
“As previously argued, Whitehouse teaches away from the asserted combination. In view of the fact that the tokens of Whitehouse reference are representations of postage indicia, the Whitehouse reference teaches away from the alleged combination (where the tokens do not represent postage indicia) and thus cannot be used as part of the Section 103 rejection. See MPEP § 2141.02 (prior art must be considered in its entirety, including disclosures that teach away from the claims) and MPEP § 2143.01 (proposed modification cannot render the prior art unsatisfactory for its intended purpose or change the principle of operation of a reference). 
Additionally, the Office Action cites a portion of Whitehouse that further undermines the idea that it could be so modified. Specifically, Whitehouse describes that, "The indicium is generated by concatenating a set of data bits representing a predefined sequence of information to be included in every postage indicium." Whitehouse, col. 13, 11. 17-19 (emphasis added). That is, Whitehouse teaches that the predefined sequence of information must be supplied in accordance with the postage indica standard, while the payment token as recited specifically does not represent postage indicia. The skilled artisan would not modify Whitehouse such that it fails to include the predefined sequence of information that is to be included in every postage indicium as taught by Whitehouse.”

The Examiner, however, respectfully disagrees. As stated on pages 9-10 of the office action (October 28, 2020).
In response to Appellant’s argument that the reference teaching away, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

In this case, the Examiner is relying on Whitehouse to teach generating postal indicia (e.g., step 210), based on a postage evidencing protocol, for example, generating postal indicia by concatenating a set of data bits representing a predefined sequence of information to be included in every postage indicium.  Whitehouse Postal indicia represents data values/parameters, such as license ID, serial Number, date of mailing, postage, ZIP + 4 + 2, destination ZIP + 4 + 2, software ID, ascending Register, descending Register, Rate Category, encryption Key ID and Digital Signature. Whitehouse further disclose, generating digital signature for the generated postage indicium using private key, see Fig. 5A and related text and see the rejection below. Accordingly, this ground of rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 30-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, for example, recites “obtain a token generation request from a first user, wherein the token generation request indicates generation of a payment token that is redeemable for a first amount, wherein the payment token does not represent postage indicia”. The phrase “wherein the payment token does not represent postage indicia” contain negative limitation. The specification does not provide support for any negative limitation (e.g., payment token does not represent postage indicia) or exclusionary proviso. The originally-filed specification discloses, see paragraphs 27, 37, 72 and 78 ([27], “John may optionally print the payment token PDF and bring it to the nearest post office, USPS Contract Station, or any other local office or branch operable to redeem secured payment tokens disclosed herein, or otherwise bring a mobile device having stored thereon the payment token. The postal clerk scans the barcode and initiates a redemption transaction with the centralized payment authority (which may in this example be a postal authority) to determine whether it is authentic and not previously redeemed. Upon authentication, John is given $500 in cash (or perhaps $490 and withholds a $10 service fee as a non-limiting example), or crediting John’s secured payment account or another third-party financial account. As another alternative, John could scan the payment token PDF himself using an applet linked to his account on his mobile device to initiate a redemption request, and thus transfer the money into his account via the centralized payment authority”, [37], “In some implementations, the secured payment account may be provided by and supported on a postal authority’s existing postage evidencing systems, whereby the secured payment account is either utilized to process payment transactions exclusively or can be utilized also to process PC Postage transactions (as a real postage account). As used herein, the term “postage account” may include a postage meter account, a prepaid Postal Service account, a PC Postage account, and/or any other account in which at least some of the secured payment transactions are supported by one or more postage evidencing protocols, including but not limited to protocols using information based indicia (IBI). IBI protocols can serve as the basis for secured payment protocols and generating the digitally signed payment tokens, as discussed in more detail herein.”). However, the originally-filed specification fails to disclose how the payment token does not represent postage indicia. For these reasons, the originally-filed specification fails to adequately describe claim 1 and its dependent claims.

Claim 36 recites, “extract the digital signature from the payment token, wherein performing the verification of the payment token comprises performing the verification of the payment token based on (i) the digital signature extracted from the payment token and (ii) the postage evidencing protocol.” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the extracting the digital signature from the payment token is performed. The originally-filed specification discloses, see paragraph [PARA “For example, payment tokens may include one or more digital signatures such as, by way of non-limiting example, digital signatures that are signed by the centralized payment authority by a private key (known only to the centralized payment authority), and verifiable using a public key (which can be distributed to one or more participating parties having the need to conduct an signature authentication operation). It is appreciated that any number of signature techniques may be exercised by one having skill in the art, and remain within the spirit and the scope of the systems and methods described herein. By digitally signing the payment token, the payment token data may be easily discernable (if not itself encrypted, which is not required), but the integrity of such data can be verified by any party that has the public key. Thus, a recipient may be able to read or otherwise interpret the payment token’s content (such as to verify the payment amount, etc.) without having to decrypt or authenticate the signature, allowing the recipient (or the payer) to verify the payment token’s content.” However, the originally-filed specification fails to disclose how extracting the digital signature from the payment token is performed is performed. For these reasons, the originally-filed specification fails to adequately describe claim 36. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 30-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, recites “generate, based on a postage evidencing protocol and the token generation request, a first the payment token that represents a first value redeemable for the first amount such that a digital signature of the payment token (i) is located at a position of the payment token in accordance with the postage evidencing protocol and (ii) has a length in accordance with the postage evidencing protocol” which renders the claims indefinite. It is unclear to a person of ordinary skill in the art, what the phrase “postage evidencing protocol” is referring to. Additionally, it is unclear to a person of ordinary skill in the art, what the phrase is contingent upon.

Claim 1, recites “obtain a token generation request from a first user, wherein the token generation request indicates generation of a payment token that is redeemable for a first amount, wherein the payment token does not represent postage indicia” the claim further recites “generate, based on a postage evidencing protocol and the token generation request, … (i) is located at a position of the payment token in accordance with the postage evidencing protocol and (ii) has a length in accordance with the postage evidencing protocol” which renders the claims indefinite. It is unclear to a person of ordinary skill in the art, how the 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 30-48 are rejected under 35 U.S.C. 103 as being unpatentable over AHARONI et al. (US 20110208600 A1) in view of Whitehouse (US 6005945 A) and further in view of Mironenko (US 9391782 B1).

Regarding claims 1, 33 and 42: AHARONI discloses: A system for facilitating token-based […] purchase payment, the system comprising (See paragraphs [0021]-[0024] and Fig. 1 and related texts):
one or more physical processors configured by machine-readable instructions to:
Obtain, a token generation request from a first user, wherein the token generation request indicates generation of a payment token that is redeemable for a first amount (AHARONI [0022], “request a payment token for a set payment amount”), wherein the payment token does not represent postage (See paragraphs [0025] and [0028] and Fig. 2 and Fig. 3 and related text);
Generate, based on a […] and the token generation request, the payment token that represents a first value redeemable for the first amount such (a) the first amount is specified in the payment token (AHARONI [0024], “the payment token as well as to confirm that the contents of the payment token (e.g., the payment amount) have not been changed. The payment token can, for example, include a number or a symbol representing of the amount of payment and a code or identifier used by the validating organization (bank or proxy) to confirm the validity of the payment token…”; [0024], “An intermediate service or proxy can be used to generate the payment token and to assist in the transaction settlement process. The payor can request the payment token from the proxy and the proxy can interact with the payor bank in real time to determine whether there are sufficient funds in the payor account. In addition, the proxy can instruct the payor bank to place a hold or debit the payment token amount from the payor's account.”) and (b) a digital signature of the payment token […] (See paragraphs [0009], [0022]-[0024] and Fig. 2 and Fig.3 and related text, see also paragraphs [0015], [0013] and [0028]);
transmit the payment token to a first client computing platform associated with the first user (AHARONI [0029], “the server can send a confirmation that payment has been authorized. In accordance with one embodiment of the invention, the confirmation can be sent to the payor, for example, in the form of a 2D barcode or a confirmation code or number that can be presented to the payee for scan or capture…” [0024], “The payment token can, for example, include a number or a symbol representing of the amount of payment and a code or identifier used by the validating organization (bank or proxy) to confirm the validity of the payment token. The information can be encrypted or encoded, for example, in a 2D barcode or other symbolic representation. Other information can be included or associated with information in the payment token, such as the date of the token was issued, the expiration date (and/or time or length of time from issue) of the token, the anticipated payee and payee account number, the payor's bank and bank account number, a memo or note provided by the payor, and any other information useful for settling the transaction.”), (See paragraphs [0029] and [0024] and Fig. 2 and Fig. 3 and related text);
obtain, a token redemption request from a second user, wherein the token redemption request includes the payment token (AHARONI [0023], “the payee can present the payment token to the proxy”), (See paragraph(s) [0027], [0030] and [0022]-[0023] and Fig. 2 and Fig. 3 and related text);
perform verification of the payment token […] and the token redemption request (AHARONI [0024], “The payment token can be digitally signed with a digital signature of the payor's bank or other organization that validates the payment token. The digital signature can serve to identify the bank or the proxy (intermediate service) that issued the payment token as well as to confirm that the contents of the payment token (e.g., the payment amount) have not been changed.”), (See paragraphs [0023]-[0024]); and
responsive to the verification of the payment token indicating authenticity of the payment token, redeem the payment token by depositing the first (AHARONI [0023], “the payee can present the payment token to the proxy, which validates the payment token and coordinates transaction settlement by electronic funds transfer from the payee bank to the payor bank.”), (See paragraph [0023]):

AHARONI does not expressly discloses, generate and verification of token based postage evidencing protocol.
generate, based on a postage evidencing protocol and [postal indicia] generation request, […] (i) is located at a position of the payment token in accordance with the postage evidencing protocol and (ii) has a length in accordance with the postage evidencing protocol;
perform verification of the payment token based on the postage evidencing protocol;

However, Whitehouse discloses, generating postal indicia in response to postage requests submitted by end user computers. A postal indicia creation procedure, applies a Secret encryption key to information in each authenticated postage request so as to generate a digital Signature and combines the information in each authenticated postage request with the corresponding generated digital signature so as to generate a digital postage indicium in accordance with a predefined postage indicium data format. A communication procedure securely transmits the generated digital post age indicium to the requesting end user computer (See Column [6], LN [36-43]).

Furthermore, Whitehouse discloses:
Generate (e.g., step 210), based on a postage evidencing protocol […] (e.g., postage indicium) (e.g., data representing indicium, set of data bits representing a predefined sequence of information to be included in every postage indicium e.g. Web-based Dial-A-ZIP protocol / private/public key security protocol) […] (i) is located at a position of the payment […] (e.g., postage indicium) (e.g. 2D barcode)  in accordance with the postage evidencing protocol and (ii) has a length in accordance with the postage evidencing protocol (e.g., predefined postage indicium data format, e.g. Byte count) (See Column [5], LN [37-65]; Column [13] LN[15-45] Fig. 2 and Fig. 5A and related text).
perform verification of the payment  (step 300-314) […] transaction based on the postage evidencing protocol (See Column [22], LN [45-65] – Column [23], LN [1-65] and Fig. 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AHARONI with Whitehouse to include postage evidencing protocol (such as data representing indicium, set of data bits representing a predefined sequence of information to be included in every postage indicium) to a token and apply it as validation to enhance postage payment security and prevent fraud.

AHARONI discloses, the payment token can be digitally signed with a digital signature of the payor's bank. AHARONI further discloses, payment token can include additional information or elements (such as, pictures, signatures, fingerprints, voice recognition signatures, retinal scan information) allowing the clerk to further identify the customer (See paragraphs [0015], [0013], [0024] and [0028]).

AHARONI does not explicitly disclose, the digital signature is included in the payment token.

However, Mironenko discloses, a digital signature encoded in the QR code (Mironenko Col. [13] LN [14-15], “the validating device may authenticate a digital signature encoded in the QR code.”, Col. [2] LN [50-53], “QR code includes a digital signature derived from a private key of a credential grantor and at least a portion of the data associated with the credential.”), (See also Col. [13] LN [14-15]; Col. [2], LN [50-53]; Col. [20] LN [54] – Col. [21] LN [1-3]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Whitehouse with Mironenko to include the feature of encoding the digital signature in the QR code to enhance payment security and prevent fraud.

Regarding claims 37 and 45
AHARONI further discloses: The method of claim 33, wherein the payment token comprises the digital signature associated with the payment token (See paragraphs [0015], [0013], [0024] and [0028]).

Regarding claim 41: AHARONI, Whitehouse and Mironenko, discloses as shown above.
AHARONI further discloses: The method of claim 33, further comprising: responsive to the verification of the payment token indicating authenticity of the payment token, redeem the payment token by depositing the first amount into an account associated with the second user (See paragraph [0023]).

Regarding claims 30 and 34: AHARONI, Whitehouse and Mironenko, discloses as shown above.
AHARONI doesn’t explicitly discloses: The system of claim 1, wherein the postage evidencing protocol is authorized by the United States Post Office (USPS) for generating postage indicia.

However Whitehouse discloses: The system of claim 1, wherein the postage evidencing protocol is authorized by the United States Post Office (USPS) for generating postage indicia (See Column [2], LN [1-59]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Mironenko with 

Regarding claims 31 and 35: AHARONI, Whitehouse and Mironenko, discloses as shown above.
AHARONI doesn’t explicitly discloses: The system of claim 30, wherein the postage evidencing protocol comprises an information-based indicia (IBI) protocol authorized by the USPS.

However Whitehouse discloses: The system of claim 30, wherein the postage evidencing protocol comprises an information-based indicia (IBI) protocol authorized by the USPS. (See Column [2], LN [60-67] – Column [3], LN [1-65]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Mironenko with Whitehouse to include postage evidencing protocol (such as data representing indicium, set of data bits representing a predefined sequence of information to be included in every postage indicium) to a token and apply it as validation to enhance postage payment security and prevent fraud.


Regarding claims 32 and 44: AHARONI, Whitehouse and Mironenko, discloses as shown above.
AHARONI further discloses: The system of claim 1, wherein performing the verification of the payment token comprises performing the verification of the payment token based on (i) the digital signature and (ii) […] (See paragraphs [0024], [0013]).

AHARONI doesn’t explicitly discloses: (ii) the postage evidencing protocol.
However Whitehouse discloses: (ii) the postage evidencing protocol (data representing indicium, set of data bits representing a predefined sequence of information to be included in every postage indicium e.g. Web-based Dial-A-ZIP protocol / private/public key security protocol) (See Column [5], LN [37-65]; Column [13] LN[15-45] Fig. 2 and Fig. 5A and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Mironenko with Whitehouse to include postage evidencing protocol (such as data representing indicium, set of data bits representing a predefined sequence of information to be included in every postage indicium) to a token and apply it as validation to enhance postage payment security and prevent fraud.

Regarding claim 36
AHARONI further discloses: The method of claim 33, further comprising: [validate] the digital signature from the payment token, wherein performing the verification of the payment token comprises performing the verification of the payment token based on (i) the digital signature extracted from the payment token and (ii) […] (See paragraphs [0024], [0013]).

AHARONI doesn’t explicitly discloses: (ii) the postage evidencing protocol.
However Whitehouse discloses: (ii) the postage evidencing protocol (data representing indicium, set of data bits representing a predefined sequence of information to be included in every postage indicium e.g. Web-based Dial-A-ZIP protocol / private/public key security protocol) (See Column [5], LN [37-65]; Column [13] LN[15-45] Fig. 2 and Fig. 5A and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Mironenko with Whitehouse to include postage evidencing protocol (such as data representing indicium, set of data bits representing a predefined sequence of information to be included in every postage indicium) to a token and apply it as validation to enhance postage payment security and prevent fraud.

AHARONI does not explicitly disclose, extract the digital signature from the payment token.

Mironenko discloses, a digital signature encoded in the QR code (Mironenko Col. [7] LN [58-64], “The validating device may use any suitable mechanism to decode the optical machine-readable representation of the credential. For example, the validating device may access a function or library routine that captures and decodes QR codes and/or barcodes using a camera operatively coupled to the validating device…”, Col. [13] LN [11-15], the validating device scans and decodes the QR code (e.g., to obtain a set of alphanumeric characters) and then attempts to validate the credential. For example, the validating device may authenticate a digital signature encoded in the QR code.”), (See also Fig. 4 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Whitehouse with Mironenko to include the feature of encoding the digital signature in the QR code and decoding the digital signature from the QR code to validate to enhance payment security and prevent fraud.

Regarding claims 38 and 46: AHARONI, Whitehouse and Mironenko, discloses as shown above.
AHARONI doesn’t explicitly discloses: The method of claim 33, wherein the digital signature associated with the payment token is located at a position of the payment token in accordance with the postage evidencing protocol.

However Whitehouse discloses: The method of claim 33, wherein the digital signature (element - digital signature) associated with the payment […] (postal indicia) is located at a position of the payment […] (postal indicia) (e.g. 2D barcode) in accordance with the postage (See Column [13], LN [20-60] and Fig.2 and Fig. 5B (2D barcode) and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Mironenko with Whitehouse to include postage evidencing protocol (such as data representing indicium, set of data bits representing a predefined sequence of information to be included in every postage indicium) to a token and apply it as validation to enhance postage payment security and prevent fraud.

Regarding claims 39 and 47: AHARONI, Whitehouse and Mironenko, discloses as shown above.
AHARONI doesn’t explicitly discloses: The method of claim 33, wherein the digital signature associated with the payment token has a length in accordance with the postage evidencing protocol.

However Whitehouse discloses: The method of claim 33, wherein the digital signature associated with the payment […] (postal indicia) has a length in accordance with the postage evidencing protocol (See Column [13], LN [20-60] and Fig.2 Fig. 5B (2D barcode) and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Mironenko with 

Regarding claims 40 and 48: AHARONI, Whitehouse and Mironenko, discloses as shown above.
AHARONI doesn’t explicitly discloses: The method of claim 33, wherein the digital signature associated with the payment token is generated in accordance with the postage evidencing protocol, and wherein performing the verification of the payment token comprises performing the verification of the payment token based on (i) the digital signature, (ii) the postage evidencing protocol, and (iii) the second request.

However Whitehouse discloses: The method of claim 33, wherein the digital signature associated with the payment token is generated in accordance with the postage evidencing protocol (e.g. step 210), and wherein performing the verification of the payment [] (postal indicia) comprises performing the verification of the payment […] (postal indicia) based on (i) the digital signature (e.g. element – digital signature / public-private key pairs), (ii) the postage evidencing protocol (predefined postage indicium data format, e.g. serial number), and (iii) the second request (data x, e.g. destination in indicium) (See Column [20], LN [17-40]; Column [6], LN [30-45] and Fig. 5A and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Mironenko with Whitehouse to include postage evidencing protocol (such as data representing indicium, set of data bits representing a predefined sequence of information to be included in every postage indicium) to a token and apply it as validation to enhance postage payment security and prevent fraud.

Regarding claim 43: AHARONI, Whitehouse and Mironenko, discloses as shown above.
AHARONI doesn’t explicitly discloses: The non-transitory computer-readable medium of claim 42, wherein the postage evidencing protocol is authorized by the United States Post Office (USPS) for generating postage indicia and comprises an information-based indicia (IBI) protocol authorized by the USPS.

However Whitehouse discloses: The non-transitory computer-readable medium of claim 42, wherein the postage evidencing protocol is authorized by the United States Post Office (USPS) for generating postage indicia and comprises an information-based indicia (IBI) protocol authorized by the USPS (See Column [2], LN [1-59] and See Column [2], LN [60-67] – Column [3], LN [1-65]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of AHARONI and Mironenko with Whitehouse to include postage evidencing protocol (such as data representing indicium, set of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/Examiner, Art Unit 3685
                                                              

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685